Citation Nr: 1610185	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left leg condition, to include iliotibial band syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from April 2005 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction is now with the RO in St. Petersburg, Florida.  The Veteran's appeal was previously remanded by the Board in June 2014.  

In October 2014, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  While her representative did not submit a written waiver of agency of original jurisdiction (AOJ) consideration, the Board notes that, at the October 2014 hearing, her representative specifically stated their intent to waive AOJ consideration of the evidence that was to be submitted.  See Hearing Transcript at 7.  38 C.F.R. § 20.1304(c)(2015).  Therefore, the Board may properly consider any newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's left leg condition, characterized as iliotibial band syndrome, manifested as a result of her active military service.



CONCLUSION OF LAW

The criteria for service connection for a left leg condition, characterized as iliotibial band syndrome, are met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

In-Service Treatment

A September 2006 MRI of the lower extremity was conducted.  The Veteran had pain in her left knee for five months, with no known injury, which was not responding to conservative therapy.  A review of the Veteran showed no evidence of meniscal tears, however there was mild enlargement and intermediate increased signal within the posterior horn of the medical meniscus, which represents early intra-substance degeneration and/or intra-meniscal cyst.  The lateral meniscus was intact, and the cruciate and collateral ligaments were normal.  The Veteran's patellofemoral extensor mechanism was also unremarkable.  

A consultation sheet from October 2006 indicates that the Veteran had left lateral knee pain, with an MRI essentially normal.  A medical note from November 2006 shows that the Veteran had left knee pain for six months, which was slowly getting worse, mostly on the lateral side.  A MRI showed that the Veteran was essentially normal except possible cyst in her meniscus.  Despite conservative treatment the Veteran's pain was deemed as getting worse.  A record of medical care from October 2006 shows that the Veteran was assessed with joint pain, localized in her left knee.  The Veteran stated that her knee pain was constant, radiated from her left knee to her hip, and down to her great left toe.  The Veteran also stated that her pain kept her up at night, and characterized her pain as an eight out of ten.  

In November 2006 a daily note from Coastal Rehab shows that the Veteran underwent therapeutic exercises for her left knee pain.  

A record of medical care from December 2006 shows that the Veteran was assessed with joint pain, localized in the knee, with no specific etiology apparent.  The Veteran stated that she had knee pain since the summer.  A MRI and X-Ray were both normal.  The Veteran stated that her pain was constant and dull, nine out of ten and getting sharper.  The Veteran reported that over the weekend she noted swelling.  The Veteran complained of discomfort after sitting or standing.  

A physical therapy note from February 2007 from Coastal Rehab shows that the Veteran had a diagnosis of left knee pain, and that she had previously attended physical therapy three times between October and November 2006.

A consult in September 2007 shows that the Veteran's MRI from December 2006 was inconclusive.  The Veteran was referred for her iliotibial band syndrome as reflected by symptoms.  The note reiterated the prior MRI findings.  

A record of medical care from September 2007 shows that the Veteran was assessed with joint pain, localized in the knee, iliotibial band syndrome.  The medical note shows that the Veteran had a physical therapy session the day prior, and that she currently complained of pain was eight out of ten.  The Veteran reported she was unable to walk on her knee.

A record of medical care from October 2007 shows that the Veteran was assessed with tendonitis, iliotibial band syndrome.  The Veteran was seen for follow-up of left knee pain.  The Veteran complained of pain with severity of eight out of ten.  At the time of the consult the Veteran stated that her pain was a five out of ten.  The medical provider noted that the Veteran was able to move her left knee without pain, and did not have noticeable swelling.

Outpatient physical therapy from November 2007 from Coastal Rehab shows that the Veteran completed sixteen visits for treatment.  The Veteran reported a 75% improvement, but that she continued to complain of intermittent left lower extremity pain ranging from no pain to pain being an eight out of ten.  The record noted that sitting over an hour provoked the Veteran's symptoms.  The physical therapist indicated that the Veteran no longer had left iliotibial band syndrome, and that her left lower extremity strength had increased to five out of five.    

Post-Service Evidence

In February 2008 the Veteran underwent an examination by QTC Medical Services.  The Veteran claimed left iliotibial band syndrome.  In review of the Veteran's history the examiner noted: her complaints of pain since late 2006, that she denied a previous trauma, her symptoms were managed conservatively, her current symptoms of pain, that the pain is located in the lateral aspect of the left lower extremity extending from the knee to the hip which occurs constantly and radiates to other areas, and that she characterizes her pain as aching and sharp with a severity level of eight out of ten.  The examiner noted that the Veteran was not limited in conducting routine activities of daily living.  Range of motion testing was normal for the Veteran's left hip, left knee, and left ankle.  The examination also included a review of X-Ray's from February 2008 which showed no evidence for fracture, or other significant bone or soft tissue abnormality for the Veteran's left femur and left knee.  In diagnosis the examiner stated that there was no diagnosis for left iliotibial band syndrome, as there was no pathology at the examination.   

Private medical records from March 2013 show that the Veteran complained of left leg pain for the past week.  The private notation indicates that the Veteran was diagnosed with left iliotibial band syndrome.  The medical notation stated that the Veteran's pain radiates from her left leg to her lateral knee.  Private medical records from November 2013 show that the Veteran had a diagnosis of left iliotibial band syndrome.  

In statements received from the Veteran in January 2014, she stated that her left leg pain began when she was in the Coast Guard, and that she continued to have pain and issues with her left leg due to her left iliotibial band syndrome.  The Veteran stated that she cannot ride a bike because of the bending of her knee is bothersome, and that she has problems sitting for an extended period of time.  The Veteran reiterated that she had daily left leg pain.  

At the Veteran's October 2014 travel Board hearing, she testified that: her leg pain began in 2006 after a lot of running outside, trails, and training; in-service she received medication and physical therapy which did not alleviate her symptoms; she sought treatment for her pain in 2009 and again in 2013 and 2014 post-service; she was encouraged to do Pilates for her condition; that she received a diagnosis of iliotibial band syndrome in 2009, which was her current diagnosis. 

After the Veteran's October 2014 travel Board hearing a medical report from November 2009 was submitted.  The medical report shows that a FNP stated that the Veteran was under her care, and that the FNP performed a complete and thorough review of the Veteran's service medical records, and post-service records.  The FNP concluded that based on the Veteran's several instance of treatment for left knee pain, and her physical therapy in-service, that it was highly probable that the Veteran's iliotibial band syndrome is service connected.

Analysis

Affording the Veteran, the benefit of the doubt, the Board finds that the Veteran suffers from left iliotibial band syndrome, and meets the threshold element of a current disability for service connection.  The Veteran was diagnosed with iliotibial band syndrome in-service in September 2007, and had complaints of left knee pain beginning from the summer of 2006.  The Veteran received physical therapy treatment in-service, underwent X-rays and MRI studies, and the Service Treatment Records (STR) show several complaints of left knee pain with frequent treatment.  The Veteran relayed at her Board hearing that post-service she received a diagnosis of iliotibial band syndrome for her left lower extremity both in 2009, and in 2013.  This evidence was further corroborated by the private treatment records showing a diagnosis of iliotibial band syndrome in November 2009, and in March 2013.  The evidence from the Veteran's in-service medical records, lay statements, and post-service records hold great probative weight in finding that the Veteran has a current disability in the form of iliotibial band syndrome. 

The Board notes the February 2008 QTC examination finding that the Veteran did not suffer from iliotibial band syndrome pathology, and notes that the Veteran had full range of motion to her left lower extremity.  However, the examiner did not sufficiently discuss the Veteran's in-service diagnosis of iliotibial band syndrome, and offered no explanation or rationale as to the condition's resolution.  As no explanation was provided to substantiate the examiner's finding, the Board finds the opinion conclusory and of little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (holding that the probative value of a medical opinion comes from its reasoning); see also Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).  Thus, when weighing the probative value of the evidence of record, especially in affording the Veteran the benefit of the doubt, the Board finds that the Veteran suffers from a current disability to her left lower extremity, characterized as left leg iliotibial band syndrome.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  The Veteran therefore fulfills the first element of service connection.

As indicated above, the Veteran had numerous complaints of lower left extremity pain, underwent physical therapy, and received a diagnosis of left leg iliotibial band syndrome in-service.  The Veteran fulfills the in-service requirement for service connection.

Finally, while pain, swelling, and related knee complaints are capable of lay observation, left leg iliotibial band syndrome is not capable of lay observation and is not a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  Diagnosing left leg iliotibial band syndrome and the determination of an etiology for left leg iliotibial band syndrome is a complex medical question requiring knowledge of orthopedic principles, and the musculoskeletal system; it is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose her left leg iliotibial band syndrome or provide the requisite nexus opinion for her left leg iliotibial band syndrome.  Id.

However, as indicated in the November 2009 medical report, the Veteran's FNP concluded that based on the Veteran's several instance of treatment for left knee pain, and her physical therapy in-service, that it was highly probable that the Veteran's iliotibial band syndrome is service connected.  The Board finds that the November 2009 opinion is sufficiently probative as it was based on a review of the Veteran's condition, and medical history.  See Prejean v. West, 13 Vet. App. 444 (2000).  Thus, in the absence of a negative opinion, the Board finds that the iliotibial band syndrome manifested as a result of her service.  Accordingly, the Board concludes that the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claim for a left leg condition, characterized as iliotibial band syndrome.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.  
 
ORDER

Entitlement to service connection for a left leg condition, characterized as iliotibial band syndrome, is granted.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


